Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/10/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001).

Regarding claim 1, NPL1 discloses
A method for testing a system under test (SUT) in an active environment, the method comprising: 
receiving, by a testing system, a code path of the SUT that causes a [soft] failure [in the active environment] (NPL1 [pg. 7, left column] discloses identifying interaction failures along with their corresponding paths as shown in Table 4 and Table 7), 
generating, by the testing system, a plurality of tests for testing the SUT (NPL1 [pg. 10, left column] discloses generating test cases for the identified interactions of case study 1 and case study 2), the plurality of tests generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes (NPL1 [pg. 10, 5.3] discloses generating test cases using coverage metrics including statement coverage and branch coverage. Further, the generated test set considered input parameters as part of the coverage model used); 
selecting, by the testing system, from the plurality of tests, a set of tests that are associated with the code path (NPL1 [pg. 12, 7.] discloses testing only the identified interaction faults based on the DD path graph which allows an association with the code path. Therefore, by identifying particular interaction faults and testing only those interaction faults, the test cases generated for those interaction faults are the ones that are selected); and 
executing, by the testing system, only the reduced set of tests that are selected on the SUT to analyze a cause of the [soft] failure (NPL1 illustrate in Fig. 7 and Fig. 8 graphs between percentage of test cases executed and statement coverage achieved and branch coverage for case studies 1 and 2 based on the identified interaction faults and selected test cases).
NPL1 lacks explicitly
wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment;
reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold, wherein the reducing the set of tests comprises an orthogonal Cartesian selection using abatement and pair correlation.
Bassin et al. teaches
wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment (Bassin et al. [0011] teaches collecting defect data during testing of a software project being caused by an environment of the project. [0016] further teaches schema information that contain configuration/definition environment defects and [0024] failures caused by software project environment may be the result of deficiencies in environment setup and configuration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Bassin et al. to “wherein the soft failure occurs in the active environment during execution of the SUT based at least on a parameter of the active environment” in order to efficiently and comprehensively provide an improved Orthogonal Defect Classification (ODC) to provide failures caused by system environment while analyzing software project defects [0010]. This prevents wasted developer time and system cost analyzing failures in software when the true issue is within the environment.
	Nallasivam teaches
reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold (Nallasivam [col. 2, lines 43-45] teaches reducing the number of test steps if the complexity of the test case exceeds the benchmark where the benchmark is defined as shown in claim 1. Therefore, the concept of reducing in response to exceeding a predetermined threshold is taught in combination with the primary and secondary references teaching reducing test cases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Bassin et al. to incorporate the teachings of Nallasivam to “reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold” in order to efficiently permit controlling and configuring the number of tests and allowing comprehensive testing of the software.
NPL2 teaches
wherein the reducing the set of tests comprises an orthogonal Cartesian selection using abatement and pair correlation (NPL2 [pg. 2, Why use this technique] teaches creating an efficient and concise test set with fewer test cases than testing all combinations of variables, therefore, reducing the set of tests through orthogonal array testing strategy technique. Where this is through testing pair-wise combinations and reduction conceptually similar to abatement and pair correlation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Bassin et al. and further in view of Nallasivam to incorporate the teachings of NPL2 to “wherein the reducing the set of tests comprises an orthogonal Cartesian selection using abatement 

Regarding claim 2,
The method of claim 1, wherein each of the plurality of attributes has a set of possible values and wherein the coverage model defines possible combinations of values of the attributes as covered by the plurality of tests (NPL1 [pg. 8, 5.2. Comparison in terms of test set size] discloses the generated test set having variables with a range of values as required to partition the range into finite number of intervals as shown in Table 13 for case study 1 and Table 14 for case study 2. Where the variable ‘date’ can have values 1-28, 29, 30, 31 or (-1, 32) as the possible combination with other variables shown in the tables).

Regarding claim 4, 
The method of claim 1, wherein the plurality of tests is generated using combinatorial test design (CTD) (NPL1 [pg. 1, Abstract and 1. Introduction] discloses using the combinatorial testing along with an optimal value of interaction to identify interactions that exist in the source code and interactions identified using data flow techniques).

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Qiu et al. (US 2013/0212435 A1).

Regarding claim 3, NPL1 in view of Bassin et al. and further in view of Nallasivam and further in view of NPL2 combination teach
The method of claim 1, 
the combination lacks
further comprising updating the SUT to bypass execution of the code path.
Qiu et al. teaches
further comprising updating the SUT to bypass execution of the code path (Qiu et al. [0032] teaches a filter module to cause the fuzzing engine to bypass bugs determine from prior testing runs and/or functionality to test particular code paths. The filter module enables Thus, the filter module 216 enables input of custom logic to focus the fuzzing on particular areas and avoid other areas, design and test particular scenarios, bypass known bugs, and so forth. [0036] teaches code paths for known bugs may be skipped to track down another bug and/or selected operation/iterations which are known not to contribute to a particular failure issue may be bypassed. Reduction of reproductions in this manner can facilitate isolation of a failure and overall efficiency of analysis to debug/fix issues identified by fuzzing.).


Regarding claim 10, it’s directed to a system having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a computer program product having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Haghighat et al. (US 2005/0120274 A1).

Regarding claim 5, the combination teaches
The method of claim 1, 

wherein selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path.
Haghighat et al.  teaches
wherein selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path (Haghighat et al. [0015] teaches a test selecting device that identifies at least one of a plurality of tests based on the analysis of the test profiles by the data analyzing device which may be based on the most quickly reached breakpoint in the code. Therefore, by selecting tests based on checking for reached breakpoints in the code, tests are linked to their code paths and based on a breakpoint fingerprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Haghighat et al. to “selecting the set of tests comprises identifying that a test from the plurality of tests is associated with the code path, wherein the identification is based on a breakpoint fingerprint of the code path” in order to for the debugging and testing time of the application to be minimized by selecting an appropriate group of tests from the plurality of tests 240 to execute on the application rather than executing all of the plurality of tests 240 [0015].

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Haghighat et al. (US 2005/0120274 A1) and further in view of Zhang (US 2018/0246803 A1).

Regarding claim 6, the combination teaches
The method of claim 5, 
the combination lacks
wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment.
Zhang teaches
wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment (Zhang [0039] teaches If the program code was instrumented with breakpoints or variable monitoring functionality, the system maintains a list of which breakpoints or variables were encountered and their locations in the program code to determines which program code was executed. The system may track executed program code at different levels of granularity. Where the list of breakpoints are encountered in a clean environment since the errors are occurring within the software itself and not the environment. [0002] teaches the testing to occur in different environment with varying amounts of resources which can help ensure a clean environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zhang to “wherein the breakpoint fingerprint is generated based on a plurality of breakpoints that are exercised during execution of the code path by the test in a clean environment” in order to efficiently debug and test the system by ensuring a clean environment to limit the number of variables when testing and find those within the software itself. Further, by monitoring and maintaining a list of breakpoints encountered along with their locations, allows a developer to quickly find issues and this helps reduce overall cost of the system.

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (“A novel approach for deriving interactions for combinatorial testing”, Sabharwal, 2016) hereinafter NPL1 in view of Bassin et al. (US 2007/0174023 A1) and further in view of Nallasivam (US 8,347,271 B1) and further in view of NPL2 (“Orthogonal Array Testing Strategy (OATS) Technique”, Harrell, 2001) and further in view of Meliou et al. (US 2019/0163614 A1).

Regarding claim 7, the combination teaches
The method of claim 1, 
the combination lacks
further comprising reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold.
Meliou et al. teaches
further comprising reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold (Meliou et al. [0069] teaches the discrimination testing system 16 performs a pruning operation (e.g., process 300) to reduce a number of the discrimination test cases 34 based on identifying a superset of input characteristics that includes at least one of the input characteristic subsets having a discrimination score above a threshold value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zhang to “reducing the set of tests in response to a number of tests in the set of tests exceeding a predetermined threshold” in order to efficiently reduce required resources for testing but still testing and meeting performance/testing goals of the 

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include the following NPL references. Combinatorial Software Testing, Identifying Failure-Inducing Combinations in a Combinatorial Test Set, Reducing Software Testing Time with Combinatorial Testing and Test Automation, and Test Case Generation Using Combinatorial Based Coverage for Rich Web Applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193